Citation Nr: 1218332	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-32 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, South Carolina


THE ISSUE

Entitlement to the payment or reimbursement of the cost of unauthorized medical treatment and services rendered in October 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from October 1955 to January 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs Medical Center (VAMC) in Charleston, South Carolina.  A review of the Virtual VA paperless claims processing system contains a copy of a notice to the Veteran, and a rating decision in December 2010, that denied a claim for compensation under 38 U.S.C. § 1151 for renal failure following VA surgery in May 2009 for an abdominal aortic aneurysm.  That rating decision also denied a rating in excess of 60 percent for coronary artery disease (CAD) with postoperative residuals of bypass graft surgery.  Additional CAPRI records from May 2010 to January 2012 are contained only in the Virtual VA system.  Also, a Report of General Information reflects that the Veteran had been contacted to clarify whether he was just claiming an increase in his service-connected cardiovascular disorder or was also claiming a temporary total rating based on hospitalization for his cardiovascular disease; however, there had been no answer to phone calls and no message had been left.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The question of whether the Veteran is claiming an increased in his service-connected cardiovascular disorder or is claiming a temporary total rating based on hospitalization for his cardiovascular disease, or both, should be referred by the Medical Center in Charleston, South Carolina, to the VA RO in Charleston, South Carolina, for clarification.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  However, the VCAA and its implementing regulations do not apply to claims for benefits governed by 38 C.F.R. Part 17 (the governing regulations for reimbursement of private medical expenses).  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

Background

By way of a January 2006 rating decision, the RO increased a 30 percent schedular disability rating for the Veteran's only service-connected disability, CAD with postoperative residuals of bypass graft surgery, to 100 percent, effective August 5, 1999, based on VA hospitalization beginning that date.  A 30 percent schedular evaluation was reassigned from December 1, 1999, and a 60 percent schedular rating was assigned effective October 11, 2005.  He has never been in receipt of a TDIU rating.  

The Veteran underwent VA hospitalization in September 2008 for urosepsis and had received VA outpatient treatment (VAOPT) since at least 2005.   

The evidence indicates that the Veteran underwent renal dialysis in October 2008 at a private medical facility, the University Medical Associates, but sustained excessive bleeding from an arteriovenous shunt, as a result of which he was sent to a private hospital, the Medical University of South Carolina (MUSC).  

The Veteran has medical insurance through Blue Cross but has never participated in a VA program of rehabilitation.  

In the Veteran's Notice of Disagreement (NOD) he reported that he attended his dialysis on October 3, 2008 and was sent by "EMS" to MUSC due to uncontrollable bleeding from his arm.  He stated that he had no control over where he was taken in the emergency situation that was beyond the care of the dialysis clinic where his bleeding had started.  After being admitted to MUSC the bleeding was controlled but not stopped.  He was hospitalized overnight to be monitored and he was told not to drive due to his condition.  For insurance coverage he presented proof of coverage by Blue Cross and Medicaid.  

In the Veteran's VA Form 9 it was indicated that he had told the staff at the dialysis clinic that he wanted to go to VA but he was told that he could not be transported to VA and had to go to another medical facility.  That facility transferred the Veteran to a VA medical facility the next day. 

Generally, reimbursement for treatment or care for (1) service-connected disorder(s) is governed by 38 USC § 1728 and 38 CFR § 17.120; and treatment or care for (2) nonservice-connected disorder(s) is governed by 38 USC § 1725 and 38 C.F.R. § 17.1000 thru 17.1008.  

38 U.S.C.A. § 1725(b)(1) provides that a veteran is eligible for reimbursement for medical care or services if participating in VA health-care and is personally liable for non-VA emergency treatment.  38 U.S.C.A. § 1725(b)(3)(D) states that a veteran is personally liable if "not eligible for reimbursement for medical care or services under section 1728."  

In other words, it must first be determined if the Veteran is eligible for reimbursement under 38 U.S.C.A. § 1728 before eligibility for reimbursement can be obtained under 38 U.S.C.A. § 1725.  

38 U.S.C.A. § 1728

Generally speaking, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that: 
(a) The care and services rendered were either: 
      (1) for an adjudicated service-connected disability, or 
      (2) for a non-service-connected disability held to be aggravating an 
      adjudicated service-connected disability, or 
      (3) for a veteran who has a total and permanent disability resulting from a 
      service-connected disability, or 
      (4) for a veteran who is participating in a rehabilitation program and who is 
      medically determined to be in need of medical services under 38 C.F.R. 
      § 17.47(i) (formerly § 17.48(j)); and, 
(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and, 
(c) No VA or other Federal facilities were feasibly available and an attempt obtain prior VA authorization would not have been reasonable, sound, wise, or practicable (emphasis added). 

 See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).  

38 U.S.C.A. § 1725

The Board also notes that payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725.  38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177 (Millennium Bill Act).  The provisions of that act became effective as of May 29, 2000, prior to the care at issue in 2005.  

Under 38 C.F.R. § 17.1002 to be eligible for reimbursement under this authority, a veteran has to satisfy all of the following conditions: 
(a) The emergency services were provided in a hospital emergency department or similar facility; 
(b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 
(c) A VA or other Federal facility/provider was not feasibly available; 
(d) reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency last only until the time the veteran becomes stabilized); 
(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the emergency treatment; 
(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 
(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 
(h) * * * * * ; 
(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 (emphasis added).  See 38 C.F.R. § 17.1002.  

The criteria at paragraph (h), provisions covering work-related injuries, are not relevant to this case, nor does the veteran so contend.  

In this case, it appears that because the Veteran has conceded that he has medical insurance via Blue Cross he is not entitled to reimbursement under 38 U.S.C.A. § 1725.  However, there remains the question of whether he is entitled to reimbursement under 38 U.S.C.A. § 1728.  

VAOPT records include a September 2005 clinical notation that the Veteran was receiving dialysis for chronic renal failure.  

Since the Veteran is not service-connected for the renal disease, had never had a TDIU rating, and has not participated in a VA rehabilitation program, the only other means of entitlement to reimbursement under 38 U.S.C.A. § 1728 is if the nonservice-connected chronic renal failure was aggravating the Veteran's service-connected cardiovascular disease. 

In this regard, the Board notes that as to the possibility of such a relationship, 38 C.F.R. § 3.309(a) lists "cardiovascular-renal disease, including hypertension" as a chronic disease for the purposes of presumptive service connection.  

The Statement of the Case (SOC) stated the "[m]edical determinations, as such determinations of the need for and appropriateness of specific types of medical care and treatment for an individual, are not adjudicative matters and are beyond the [Board's] jurisdiction."  See 38 C.F.R. § 20.101(b).  The SOC also stated, at page 3, that "[t]wo Medical Reviewers considered these visits as non-emergent."  Thus, in addition to having health insurance coverage, his claim for reimbursement was denied on the basis of there being no need for emergency medical treatment.  However, it is not clear from the record if the two medical reviewers referred to in the SOC reduced any opinions to a written document, which would explain the rationale for the opinion(s) that there was no emergency (and here the Board must note that whether there was an emergency is not a medical determination which, as explained above, would be beyond the Board's jurisdiction).  

However, despite having medical insurance coverage, which precludes reimbursement only under 38 U.S.C.A. § 1725 but not under 38 U.S.C.A. § 1728, the question of where there was a medical emergency is not a medical determination.  Rather, the standard is one of whether a prudent lay person would reasonably believe that a delay in seeking treatment would be hazardous to life or health.  See Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009) (citing 38 C.F.R. § 17.1002(b)).  

In weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, VA may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition but that determination, made in hindsight, is not dispositive of whether the claimant is eligible for reimbursement because if Congress had intended that fact to be outcome-determinative, it would not have included the "prudent layperson" standard.  Swinney v. Shinseki, 23 Vet. App. 257, 265 (2009).  

The advice of a physician prior to the treatment for which reimbursement is requested may be considered among the totality of the circumstances in determining whether a "prudent layperson" would have believed that delaying treatment would be hazardous to her life or health; however, it is not to be treated as a dispositive factor.  Swinney v. Shinseki, 23 Vet. App. 257, 265 (2009) (in which the claimant was repeatedly told that her medical condition was stable).  

VA may not disregard a claimant's own statements regarding a belief that delaying seeking treatment for a condition would be hazardous to health by finding that, as a layperson, the claimant (or other lay person) lacked the medical expertise necessary to determine if the condition was emergent, because this would disregard the requirement that VA consider the claimant's state of mind at the time private treatment was sought and evaluate the claimant's actions in light of what a prudent layperson would do under the same circumstances.  Swinney v. Shinseki, 23 Vet. App. 257, 266 (2009).  

Reliance on a medical opinion as a determinative factor, simply as competent evidence, as to whether a condition was "emergent" is incorrect because "the Court concludes that both medical and lay evidence may be considered in a prudent-layperson evaluation" inasmuch as the statutes do not require a medical finding of an emergency and, thus, VA may not implicitly require medical evidence.  Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).

Here, not all private clinical records pertaining to the Veteran's treatment at the University Medical Associates, where he underwent dialysis on October 3, 2008, and records of his private hospitalization on October 3rd and 4th 2008 at MUSC are on file.  Moreover, since it is alleged that the Veteran was transferred to a VA Medical Center, on October 4, 2008, he should be contacted and asked to identify the VA faculty to which he was transferred and the length of that hospitalization; and records thereof should also be obtained.  

Although the VCAA is not applicable in this case, it appears that the Veteran has not been informed that he may submit lay statements in support of his claim which attest to his state of mind at the time he transferred to MUSC.  

Also, since the dispositive question in this case is whether the nonservice-connected chronic renal failure aggravated the service-connected CAD with postoperative residuals of coronary artery bypass graft, records of his VA hospitalization commencing with admission on September 23, 2008, in Charleston, South Carolina, should also be obtained.  

The December 2010 rating decision, contained only in the Virtual VA paperless claims processing system (and not in the claim file), reflects that the Veteran underwent VA surgery for an abdominal aortic aneurysm in May 2009, and that he was afforded VA cardiovascular examinations in July and October 2010.  However, these records are not on file and are not contained in the Virtual VA paperless claims processing system.  Because they may have an impact upon the matter currently before the Board, they should be obtained and associated with the claim file. 

Lastly, the Veteran should be afforded a VA examination to determine whether his nonservice-connected chronic renal failure aggravates the service-connected CAD with postoperative residuals of coronary artery bypass graft.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be informed that he may submit lay statements in support of his claim and that these should address whether a prudent layperson would consider his situation emergent.  

He should also be informed that he may obtain, or if he provides sufficient information VA will seek to obtain, records of any emergency medical service that provided transportation from the University Medical Associates to the Medical University of South Carolina (MUSC) on October 3, 2008.   

He should also be requested to identify the VA Medical Center to which he was transferred, on or about October 4, 2008, from MUSC.  

2.  The Veteran should be requested to provide the necessary release forms for obtaining all records of treatment received at the University Medical Associates (where he underwent dialysis on October 3, 2008), and complete records of his hospitalization on October 3rd and 4th 2008 at Medical University of South Carolina (MUSC).  

When, and if, the information and release forms are obtained from the Veteran, the appropriate steps should be taken to obtain copies of the identified records and they should be associated with the claim file. 

3.  The records of the Veteran's VA surgery for an abdominal aortic aneurysm in May 2009, and reports of VA cardiovascular examinations in July and October 2010 should be obtained and associated with the claim file. 

The Veteran's records of VA hospitalizations commencing September 23, 2008, and also on or about October 4, 2008, should be obtained an associated with the claim file.

4.  It should be clarified for the record whether the opinions of two medical reviewers, referred to in the SOC, were reduced to writing.  If so, these documents must be obtained and associated with the claim file.  

5.  The Veteran should be afforded a VA examination for the purpose of determining whether his nonservice-connected chronic renal failure, and any associated hypertension, aggravates his service-connected CAD with postoperative residuals of coronary artery bypass graft.  

The agency of original jurisdiction should ensure that all relevant medical records are made available to the examiner as review of such records is necessary to ensure an adequate examination/opinion.  Such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner, based on a review of the clinical history documented in the claim folder and an examination of the Veteran, should provide an opinion as to whether it is as likely as not that the Veteran's nonservice-connected chronic renal failure, and any associated hypertension, aggravates his service-connected CAD with postoperative residuals of coronary artery bypass graft.  

Send the claims folders to the examiner for a review of the Veteran's pertinent medical history, to facilitate making these determinations.  The rationale for all opinions expressed should be discussed.   

The examiner is asked to consider that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.  

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor.   

The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may result in the denial of the claim for reimbursement.  

6.  Thereafter, the claim should be readjudciated on the totality of the evidence, considering both medical and lay evidence, in determining whether at the time he sought treatment a prudent layperson would reasonably expect that the absence of immediate medical attention would result in placing his health in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  

7.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

